262 F.2d 588
Athaniel H. MOODY, Appellant,v.NEW YORK LIFE INSURANCE COMPANY, Appellee.
No. 17349.
United States Court of Appeals Fifth Circuit.
Jan. 29, 1959.

James D. Hester, of Gartin & Hester, Laurel, Miss., for appellant.
Thomas H. Watkins, Jackson, Miss., Watkins & Eager, Jackson, Miss., of counsel, for appellee.
Before HUTCHESON, Chief Judge, and RIVES and JONES, Circuit Judges.
PER CURIAM.


1
This is an appeal from a summary judgment entered for the defendant on a record which both parties agree presents no dispute of fact but only a clear cut issue of law and in which both plaintiff and defendant moved for summary judgment.  Here, insisting that the case was wrongly decided, plaintiff-appellant vigorously attacks the opinion and judgment as without support in law, while appellee as strongly asserts the contrary.


2
Because, in our opinion, the district judge has fully and correctly stated the facts and as fully and correctly set forth the controlling principles and authorities, it will serve no useful purpose for us to restate them here.  It will be sufficient for us to say that, concurring in the opinion of the district judge,1 we affirm his judgment for the reasons and upon the considerations stated by him.


3
Affirmed.



1
 Moody v. New york Life Ins. Co., D.C., 161 F.Supp. 482